Harvey, J.
Appeal from a judgment of the County Court of Sullivan County (Hanofee, J.), rendered May 15, 1987, convicting defendant upon his plea of guilty of two counts of the crime of rape in the first degree.
On two separate dates in July 1985, defendant broke into the homes of two elderly women in the Village of Monticello, Sullivan County, and robbed and raped them. One woman was 81 years old and the other was 69 years old. In full satisfaction of a multicount indictment, defendant ultimately pleaded guilty pursuant to a plea bargain to two counts of rape in the first degree and was sentenced to concurrent prison terms of 10 to 20 years on each charge. This appeal followed.
We affirm. By pleading guilty, defendant waived his right to appellate review of the denial of his motion to sever the counts of the indictment (see, People v Grant, 140 AD2d 623, 624; People v Clavijo, 126 AD2d 907, 908). Regarding defendant’s claim that his sentence was harsh and excessive, we have examined it and have found it to be unpersuasive. We find no basis to conclude that County Court abused its broad discretion in imposing sentence, especially in view of the heinous nature of defendant’s crimes (see, e.g., People v Foster, 159 AD2d 801).
Judgment affirmed. Mahoney, P. J., Kane, Mikoll, Mercure and Harvey, JJ., concur.